Citation Nr: 1617874	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  08-12 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a left wrist fracture with traumatic arthritis.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and an anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 1971 to March 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A hearing transcript has been associated with the record.  The Board notes that while the Veteran was unrepresented at the hearing, the Veteran submitted an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing the Disabled American Veterans as his representative in January 2016.  In addition, while the Veteran's representative has not had the opportunity to prepare an Informal Hearing Presentation in support of the Veteran's appeals, he has suffered no prejudice as his claims are being remanded herein for further development and his representative will have the opportunity to prepare such a document when the case returns to the Board.

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, such was originally adjudicated by the agency of original jurisdiction (AOJ) as entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons and other psychiatric diagnoses of record, to include an anxiety disorder, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression and an anxiety disorder. 

The Board notes that additional evidence was added to the record, to include VA treatment records dated through February 2016, subsequent to the issuance of the April 2015 supplemental statement of the case.  The Veteran has not waived initial AOJ consideration of this evidence.  However, as the claims on appeal are being remanded, the AOJ will have an opportunity to review the evidence such that no prejudice results to him as a result of the Board's consideration of this evidence for the limited purpose of issuing a comprehensive and thorough remand.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

The issues of entitlement to service connection for diabetes, a skin condition, a heart condition, diabetic neuropathy and hypertension were raised by the Veteran in January 2016.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board notes that the Veteran was last afforded a VA examination in April 2015 in order to determine the current nature and severity of his service-connected residuals of a left wrist fracture with traumatic arthritis.  However, during the January 2016 hearing, the Veteran testified that he cannot bend his wrist backwards or forwards and that he experienced tingling or loss of sensation on the inside of his fingers.  The Board notes that the April 2015 VA examination did not find ankylosis of the left wrist and did not address any potential nerve impairments.  As worsening symptomatology has been described since the last VA examination, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected residuals of a left wrist fracture with traumatic arthritis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With regards to the Veteran's claim for a TDIU, he has alleged that he is unable to work as a result of his left wrist disability.  Specifically, he testified during his January 2016 hearing that he was no longer able to work as a contractor due to the severity of his left wrist disability.  An April 2015 VA examiner found that the Veteran had a limited ability to grip or grasp with his left hand for any sustained interval.  However, the examiner did not address all of the Veteran's functional impairments in terms of his past work history. Therefore, on remand, an examiner should be requested to provide a full description of the effects of the Veteran's service-connected disabilities on his ordinary activity, to include his employability.  38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a) (2015); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 
Moreover, on remand, the Veteran should be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that, while the Veteran was afforded a VA examination in order to determine the nature and etiology of his claimed bilateral hearing loss in January 2008, an addendum opinion is necessary to decide the claim.  The Board also finds that further examination and an opinion is required to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.

The Veteran asserts that he suffers from bilateral hearing loss as a result of in-service acoustic trauma from cannons and aircraft.  Service treatment records are negative for complaints, treatments or diagnoses related to bilateral hearing loss.  A January 2008 VA audiology examiner opined that it was not likely that the Veteran's hearing loss had its origins in the service as the Veteran's service medical records indicated normal hearing at time of release from active service.
However, the Board finds that this opinion to be inadequate.  In this regard, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined that an examination was inadequate where the examiner did not comment on a Veteran's reports of in-service injury and instead relied on the absence of evidence in a Veteran's service treatment records to provide a negative opinion.  In this case, the January 2008 audiologist did not discuss the Veteran's lay assertions of sustaining hearing loss during service nor did he discuss the Veteran's assertions that he suffered from such disability continuously since service.  Therefore, a remand is necessary in order to obtain an addendum opinion that considers the Veteran's statements and complete medical history.

With regards to the Veteran's claimed acquired psychiatric disorder, the Veteran asserts that his condition had its onset during his service.  Specifically, during his January 2016 hearing, he testified that he was mistreated or "bullied" by his commanding officer following the suicide of his brother.  Service treatment recorda are negative for complaints, treatments or diagnoses related to any acquired psychiatric disorder.  Post service treatment records contain diagnoses of anxiety, rule-out depression, PTSD and severe alcohol abuse disorder.  The Board notes that although the Veteran reported that he had been involved in a combat mission in Vietnam in a February 2010 VA treatment note, his Form DD-214 indicates that he had no foreign service.  The Veteran has not yet been afforded a VA examination to determine the etiology of his claimed acquired psychiatric disorder.  Therefore, on remand, such an examination with an etiology opinion should be obtained.

Finally, due to the time that will elapse on remand, updated VA treatment records dated from February 2016 to the present should be obtained.  The Board notes that the Veteran testified at his January 2016 hearing that he first received treatment at VA in the early 1980s and that VA treatment records dated from May 2001 to the present are contained in the record.  Therefore, records dated prior to May 2001 should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Furnish the Veteran a VA Form 21-8940 to enable him to file a formal application for a TDIU.

2.  Obtain all treatment records from the VA treatment records dated from February 2016 to the present and all VA treatment records prior to May 2001.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
 
3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the audiologist who evaluated the Veteran and provided the January 2008 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion based on file review (to the extent possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate professional (audiologist or physician), if deemed necessary in the judgment of a competent, medical professional.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report must reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

With respect to current bilateral hearing loss, the audiologist should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or was otherwise incurred in service, to include any noise exposure.

In rendering the requested opinion, the audiologist should consider and discuss all relevant evidence, to include medical documents, and all lay assertions.  The audiologist should specifically consider the Veteran's contentions that his bilateral hearing loss was caused by his exposure to noise from aircraft. 

All examination findings and testing results (if any), along with the complete rationale for the conclusions reached, must be provided.

4.  After obtaining the records described above, the Veteran should be scheduled for a VA mental disorders examination conducted by a psychiatrist or psychologist in order to determine the nature and etiology of any identified acquired psychiatric disorder, to include PTSD, depression, an anxiety disorder and/or severe alcohol abuse disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Psychological testing should be conducted with a view toward determining whether the Veteran has PTSD or any acquired psychiatric disorder.  The examiner should consider the entire record, including psychological test results, examine the Veteran, and identify all of the Veteran's psychiatric disorders in accordance with DSM-5.  

(A) If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor(s) are related to personal assault or a fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressor(s). 

(B) If an acquired psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any acquired psychiatric disorder (other than PTSD) that had its onset during, or is otherwise related to, his active military service.

(C) With regards to the diagnosed severe alcohol abuse disorder, the examiner should provide an opinion as to whether it is at least as likely as not that this disability was caused or aggravated by any other diagnosed acquired psychiatric disorder.

In rendering the requested opinion, the examiner should consider and discuss all relevant evidence, to include medical documents, and all lay assertions.  The examiner should specifically consider the Veteran's contentions that his PTSD was caused by mistreatment from his commanding officer during service.

All examination findings and testing results (if any), along with the complete rationale for the conclusions reached, must be provided.

5.  After completion of the above development, and after obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected residuals of a left wrist fracture with traumatic arthritis.  The claims file must be made available to the examiner for review in connection with the examination.  Any medically indicated tests, such as x-rays, should be accomplished. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected residuals of a left wrist fracture with traumatic arthritis with osteoarthritis.  The examiner should conduct range of motion testing.  The examiner should note whether there is any pain, weakened movement, excess fatigability or incoordination on movement in the joint, and should address whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when the wrist is used repeatedly.  If such an estimate or description of any range of motion loss cannot be provided, the examiner should explain why. All limitation of function must be identified.  If there is no pain, limitation of motion and/or limitation of function, such facts must be noted in the report.

The examiner should state whether ankylosis of the left wrist is present, and, if so, the degree at which it is present.  The examiner should address the Veteran's contentions that he is unable to bend his left wrist forwards or backwards.

With regards to any potential nerve impairments, the examiner should (1) identify the affected nerve(s), and (2) specifically indicate whether neuritis, neuralgia, complete paralysis, or incomplete paralysis is present. (3) If any of the above is present, then, for each affected nerve, the examiner should indicate the severity by analogy to incomplete paralysis, i.e., mild, moderate, moderately severe, or severe incomplete paralysis.  The examiner should specifically address the Veteran's contention that he experienced tingling or loss of sensation in the inside of his fingers.

The examiner should further provide a full description of the effects of the Veteran's service-connected disability has on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All examination findings, along with complete rationale for any conclusions reached, must be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

